Name: Commission Regulation (EEC) No 2132/79 of 28 September 1979 establishing the standard average values for the determination of the value for customs purposes for apples and pears to be applied during the periods at the beginning of the 1979/80 importing season
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/64 Official Journal of the European Communities 29 . 9. 79 COMMISSION REGULATION (EEC) No 2132/79 of 28 September 1979 establishing the standard average values for the determination of the value for customs purposes for apples and pears to be applied during the periods at the beginning of the 1979/80 importing season the periods at the beginning of the 1979/80 importing season for the apples and pears listed should be as indicated in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears ('), as amended by Regulation (EEC) No 224/78 (2), and in particular Article 2 (2) thereof, Whereas Article 2 (2) of Regulation (EEC) No 1641 /75 lays down that the standard average values to be applied at the beginning of the importing season are to be established on the basis of the arithmetic mean of standard average values of the second and third periods of application of the preceding season ; Whereas application of these rules and criteria means that the standard average values to be applied during HAS ADOPTED THIS REGULATION : Article 1 The standard average values to be applied during the periods at the beginning of the 1979/80 importing season for the apples and pears listed in the Annex are hereby fixed as shown therein . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1979. For the Commission fitienne DAVIGNON Member of the Commission ( ») OJ No L 165, 28 . 6 . 1975, p . 45 . (2 ) OJ No L 32, 3 . 2. 1978 , p . 10 . 29 . 9. 79 Official Journal of the European Communities No L 246/65 ANNEX Code Description Amount of standard average value/ 100 kg gross Bfrs/Lfrs Dkr DM FF £( Irl) Lit Fl £ sterling 8 . 8.1 8.2 8.3 9 . 9.1 9.2 9.3 Apples :  Countries of the southern hemisphere . .  European third countries  Countries of the northern hemisphere other than European countries Pears :  Countries of the southern hemisphere . .  European third countries  Countries of the northern hemisphere other than European countries 1 711 (') 1 296 1 980 854 1 614 300 1 2 (*) 227.18 346.89 153.26 283.03 107-41 (') 81-88 124-81 53.23 101.99 246-89 O 188-21 286.29 124-00 234-08 28.14 O 21.89 32-52 14.13 27-55 47 799 (') 36 145 55 550 23 806 46 148 116.38 (') 88.83 134.74 58-45 110.26 27-29 (') 21.89 31.70 13-07 27-55 I 1 ) The amounts to be applied for this classification heading wilt be published later.